COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 BREANN WATERHOUSE and ROBERT §                                     No. 08-21-00124-CV
 WATERHOUSE,
                              §                                       Appeal from the
             Appellants,
 v.                           §                               County Court at Law Number 7

 FNU GOFIT,                                        §              of El Paso County, Texas

                     Appellee,                     §               (TC# 2021DCV1503)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, for performance of the

judgment and all costs in this Court, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF OCTOBER, 2022.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.